Citation Nr: 1500940	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  04-37 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral foot disorders (other than service-connected post-operative hammertoe of the left and right 5th toes).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel
INTRODUCTION

The Veteran served on active duty from October 1977 to October 1980 and from April 1984 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The RO is the Agency of Original Jurisdiction (AOJ).  

In a decision dated March 2008, the Board denied the Veteran's claim of entitlement to service connection for a bilateral foot disorder.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  

In October 30, 2009, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the March 2008 decision and remanded the matter to the Board for action consistent with the terms of the JMR.  

In March 2010, the Board requested an expert medical opinion from the Veterans Health Administration (VHA).  The opinion was received in August 2010.  Following receipt of the expert medical opinion, the Board remanded the Veteran's claim in December 2010 for additional development.  

In a May 2012 statement, the Veteran wrote that she was requesting a video conference hearing.  She added that per the Court order for remand her claim was not being adjudicated in accordance with the Court's remand instructions.  However, she has not articulated how VA has failed, or is failing, to comply with the Court order (and it is noted that the JMR to which she is presumably referring simply directed that the case be returned to the Board for the Board to provide additional reasons and bases).  As such, while the Veteran has requested a second hearing, she has provided no reason why a second hearing should be scheduled.  She already testified at a hearing before the Board and the Board is unaware of any authority that would mandate that she be provided with a second hearing without cause.  The Board finds no adequate basis for a second hearing has been provided and, therefore a second hearing is denied.  

If the Veteran believes her claim is not being adjudicated in accordance with the Court's remand instructions she should inform the VA, in writing, immediately, with any concerns that she has so that any error may be corrected. 

In August 2012, the Board denied the appeal as to the issue currently before it.  The Veteran appealed that decision to the Court.  In April 2014, the Court issued a decision in which it vacated the August 2012 Board decision and remanded the matter to the Board for further proceedings consistent with the Court's decision.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Court remanded this matter for the Board to address certain regulatory provisions, 38 C.F.R. § 4.57 and § 4.71a, Diagnostic Code 5278, to explain how the distinction between a defect and disease applies to the Veteran's pes cavus for which she has VA disability compensation, and to explain whether the Veteran's pes cavus is subject to improvement or deterioration as opposed to being static.  

Service connection may be granted for disability resulting from injuries or diseases incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131.  Congenital defects are not subject to service connection because they are not considered diseases or injuries.  See 38 C.F.R. § 3.303(c).  Congenital diseases, however, are subject to service connection on the basis that the disease was aggravated by active service.  VAGCPRECOP 82-90.  The Court, referring to VAOPGCPREC 82-90, has explained that a defect differs from a disease in that a defect is more or less stationary in nature while a disease is capable of improving or deteriorating.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009).  

The Court has also explained that any worsening - any change at all in the condition - might demonstrate that it is a disease rather than a defect.  

In a recent case, the U.S. Court of Appeals for the Federal Circuit stated that the question in determining whether a condition is a disease or a defect is whether it is capable of progression.  O'Bryan v. McDonald, 771 F.3d 1376, 1380 ("Thus, we agree that under the above General Counsel opinions, a congenital or developmental condition that is progressive in nature-that can worsen over time-is a disease rather than a defect.").  

Practical implementation of the decision in O'Bryan is complex, as the Board can, as a pragmatic matter, think of no "defect" that cannot possibly "worsen over time".  For example, even a person born without legs, over time, will have problems with this clear birth "defect" that will "worsen over time" as it becomes more difficult to ambulate as the person ages or uses a prosthetic over the decades.

In any event, VAGCPRECOP 82-90 notes that "[i]n many instances it may be necessary for VA adjudicators to seek guidance from medical authorities regarding the proper classification of a medical condition at issue."  The record presently before the Board does not include medical evidence that answers the question of whether the Veteran's pes cavus is a condition capable of progression.  A remand is therefore necessary to obtain such evidence.  

Additionally, if the condition is a defect and not a disease, then the Veteran may benefit from the presumption that she was in sound condition when she was accepted into active service.  This logically follows because there would be no purpose in the presumption of soundness for a condition for which service connection could not be granted.  However, if the pes cavus is a disease, and, as it is not noted on the Veteran's entrance examinations, the question of whether the presumption of soundness is rebutted must be addressed.  As such, this leads to additional questions that require a medical opinion, in light of the Court's Order. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for an examination of her feet, preferably by a physician specializing in podiatry, if one is available (but not required by this remand).  The examiner must review the Veteran's claims file in conjunction with the examination.  The examiner is asked to accomplish the following:

(a)  Provide an opinion as to whether the Veteran's bilateral pes cavus is a condition that is capable of improvement or worsening (a review of the Veterans Court decision in this case may help the examiner understand the question posed by the Court).  The examiner must provide a complete explanation (rationale) to support any opinion rendered.  

(b)  If the examiner concludes that the Veteran's bilateral pes cavus if a condition capable of improvement or worsening, then the examiner must provide an opinion as to whether the Veteran's bilateral pes cavus existed prior to her entrance into active service in 1977 and in 1984.  The examiner must include a rationale to support any opinion rendered and that rationale must include an explanation of the confidence (how sure he or she is that it preexisted service and why) the examiner has in the opinion.  


The Board cautions the examiner that the typical standard of confidence in VA medical questions - the "at least as likely as not" standard - is not of legal significance as to this question, rather what is required is an explanation of the kind that the Board has specified.  

The Board is attempting to answer the questions posed by the Court. 

(c)  If the examiner concludes that the Veteran's bilateral pes cavus is a condition capable of improvement or worsening, then the examiner must provide an opinion as to whether he or she is sure that the bilateral pes cavus did not worsen during service.  The examiner must include a rationale to support any opinion rendered and that rationale must include an explanation of the confidence the examiner has in the opinion.  The Board cautions the examiner that the typical standard of confidence in VA medical questions - the "at least as likely as not" standard - is not of legal significance as to this question, rather what is required is an explanation of the kind that the Board has specified.  

The Board also again cautions the examiner that the Board is asking for an opinion as to whether the condition did not worsen during service and therefore a statement that there is no evidence that it worsened, standing alone, will not suffice.  This is because such an opinion would only answer a different question - whether it worsened - but would not answer the question that the Board must have answered - whether it did not worsen.  

(d)  If the examiner cannot say with relative certainty that the Veteran's bilateral pes cavus did not worsen during service, then the examiner must provide an opinion as to whether any worsening that may have occurred during service was due to the natural progress of the bilateral pes cavus.  The examiner must include a rationale to support any opinion rendered and that rationale must include an explanation of the confidence the examiner has in the opinion.  

The Board cautions the examiner that the typical standard of confidence in VA medical questions - the "at least as likely as not" standard - is not of legal significance as to this question, rather what is required is an explanation of the kind that the Board has specified.

2.  This is a complex case back from the Veterans Court - the AOJ should insure that all actions requested above are implemented in this highly complex case.  The AOJ should then readjudicate the claim that is the subject of this appeal.  If the benefit sought is not granted, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




